Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered January 17, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, *205and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s defense of agency was disproved beyond a reasonable doubt (People v Seay, 176 AD2d 192, lv denied 79 NY2d 864), and even if the prosecutor slightly misstated the law in his summation, any possible confusion was obviated by the trial court’s correct instructions to the jury concerning the agency defense. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.